TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00388-CV



                             Jesus Manuel Miranda, Jr., Appellant

                                                  v.

       Elizabeth Espinoza and the Office of the Attorney General of Texas, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-AG-07-000503, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court’s judgment in this case was signed on March 25, 2016, making

appellant’s notice of appeal due no later than April 24. See Tex. R. App. P. 26.1(a)(1). Appellant

filed his notice of appeal on June 6, well beyond the deadline and the additional 15-day window

for seeking an extension of the deadline. See id. R. 26.3. On June 14, this Court requested that

appellant explain how this Court might have jurisdiction over the appeal, see id. R. 9.2(b), and

cautioned appellant that his response must be received no later than June 24, or the appeal would be

dismissed for want of jurisdiction. To date, no response has been received. Accordingly, the appeal

is dismissed for want of jurisdiction. See id. R. 42.3(a), (c).
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 14, 2016




                                                2